Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered September 17, 1982, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence as a second felony offender. U Judgment affirmed. H The evidence at trial was sufficient in both quality and quantity to support the verdict. Issues of credibility were for the jury to resolve and we perceive no basis for overturning the verdict. H Defendant’s claim that he is entitled to summary reversal because of the stenographer’s delay in transcribing the minutes must be rejected (see People v Cousart, 58 NY2d 62). 11 We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.